Case 3:18-cv-00156-NJR Document 250 Filed 02/02/21 Page1of3 Page ID #4215

( } S (2) St Cowes Seourthe >) Di Ste fr Ss \ (iv hi <

y\. 3 : 3
| MOMPDOR \/ Baldu ww  qservd. [Sc VOO!]SK

We NSK-MLAQ(R

Me thren Keque shag Court Conduct Tavestyat

\

Noy m C > =

 

Ones Dteve Liste ( 5
\) >, mubvste TRE RYCIS4 Tamale At 4;
Won Coma ¢ |
€ honael Cen le t Ad dress Dikesr C & |
2 leg NB, . PCC Cente,
‘ Ww on K je , -
J p Vibou LL blozj Ta Thy Above p i
| \ Vp
ths Cary } LC a | 1a
YE toe py e Ji
S| ie Fe {<u “So
tn The Al, isa Ts A Clas 5 Mem |b
J YOUR TY LI. LC S ¢ —
Ce 5
. Plaves [ 2
NTN BC legs )
\ on ia eg SEGA es] II is C

 

 

Ce yd
‘ Guec 4 ‘ld, Ne
N Sante a Ane

\ .
Mibeeu, eq LAvste Sk + MVOKM do

YN
Case 3:18-cv-00156-NJR Document 250 Filed 02/02/21 Page2of3 Page ID daoa6

\\ S er S4 Ce cag S Sou, ern Dist Oo .

vst

NN

I\}, Hen “Linke Mwy (The ( Cc: wet Nc t ‘ye Fy\ .
7 eve Com

Now Came s

lc

Z2othe?|

4

en

3

ing Or

LEA SeWlement tix

QE Scud

in AA |

. The Sanuee4 24.202] Glob. | Sete men fb Lactad ed The Alou
Case (Liste. ly lec No. .

Tran Ss Pi red Foe

|

ae P|
we Any

TV OO
0 he 4

5 OLR AN 5
8 i Kum e Ke

A \s OVE

A
Ginter Ze

es Vy let

(TS om

Qaner

The LA Ov e|

Le ¢ wy Wis

eny 24-26 Zi D

7 est Fef Th,
h te A Cem i? Layyy b

Lay ty

OM 4 vl-2ce2\ EF Fite

ie

T ~ —~—
“es % ‘ \ o ’
Tvoec Filing OF he Vleet S J

\ r
nioeon ed Ta S Leue

—-AD S54 G aha et Ses

(Stivey vale of RY? ae
OESLETRHERYOIS4 T

aIN)
\

aaa ) And Piny Che,

|
“hing (Sac kK

Relief

S Cou pf Not To

ally,

|

 

l°
VPeocess
jest Fer TALS Cou t Wot le Peoceed| Coy js

Vahey tn “Wwe A locve Ti thec! Ga, S €
Cxy Whicedcel

2 eye

te C \«

 

+ LA uN OS

NO.

t
NS

“Yi € /4 log j e

lo + a Foo Ei teasid a?
Not] 8

No t lo Proceed] LS itl,
Le my \avat Un 4, [| Atter Fe Uae

a ~
ud. Net Keaclhed hh

TAN Pence . [\
ee enna

| olye | dette en pb LOas Le
Plank OP tede ral Dis teve4 Case's

L hy Kt \GSy)

.

Ce

> WALA oy ¢

: tliryowe fof
os

|
|

Plat ON The Courts Doeke 4

 

: 4 4.202.)
Ih, « Niland PPE

: Vac \ Complain) hh +lecl Lasley
o UN Janay 24,202] A Gf

O17 od |

bohicd

| fitted

 

|
Case 3:18-cv-00156-NJR Document 250 Filed 02/02/21 Page 3of3 Page ID #4217

shits cte 1

  

ene aa SR
“-SE55 BOS er Tuesuons es -hor ru
TODS RSse.S 2S THOTOUSAL as possible ene se ee 4
toe SLE VRE TF py 1SVE Mire tes
v -POIDIS 2 NSt Civ tishts commleine ay:
wNE TLESME Complaint or Rehess cseoie see J
fonicic ts beheee -2Ane )
iy iis xs MRIS SS LOSE, DLESSS Circle tye rslsted 2-2-.: a Sic
=-S050 STeTie 22s Baa) or 38 USI 2ts4
WT SOS Ses SSE SES 'UOEADLEINT OF an Amend|ed Pabece teen j
ILBSees Fertss Yes oro

{yh

on

 

 

 

 
